Citation Nr: 0523626	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  02-16 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for schizophrenia.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel





INTRODUCTION

The veteran had active military service from June 1967 to 
June 1968.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.
A RO rating decision in February 2001 denied entitlement to 
an increased disability evaluation for schizophrenia, and a 
July 2002 rating decision also denied entitlement to a TDIU.

The veteran brought an appeal to the United States Court of 
Appeals for Veterans Claims (CAVC) from a December 2002 Board 
decision that denied the claim for increase and entitlement 
to a TDIU.  In April 2003, the CAVC vacated the December 2002 
decision and remanded the case to the Board for 
readjudication and the issuance of a new decision.  In July 
2004, the Board remanded the case in order to insure 
compliance with the development ordered in the CAVC decision.  
The case was recently returned to the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The veteran's schizophrenia is manifested by mild 
symptoms and some difficulty in social or occupational 
functioning but allows him to maintain some meaningful 
interpersonal relationships.

2.  The veteran's only service connected disability is 
schizophrenia, it is rated 30 percent.

3.  The veteran completed four years of high school, and has 
occupational experience in the areas of truck driving, at 
which he last worked in the early 1990's, and subsequent 
self-employment.

4.  The veteran's service-connected disability alone, when 
evaluated in association with his educational attainment and 
occupational experience, has not rendered him unable to 
obtain or retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for schizophrenia have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.7, 4.132, Diagnostic Code 
9203 (2004).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 4.16, 
4.18, 4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter-Duties to Notify & Assist

The VCAA is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 (2000), 38 
U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  The VA regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2000 and 
codified mainly at 38 C.F.R. § 3.159.  

The VCAA is applicable here and the Board finds that there 
has been compliance with the notice and duty to assist 
provisions.  First, there is no issue as to the substantial 
completeness of the application.  38 U.S.C.A. § 5102.  The 
veteran has clearly identified the disabilities in question 
and the benefits sought.  Further, he referenced the basis 
for the claims.  

Here, VA has notified the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b).  The veteran has been advised of the type of 
evidence needed to demonstrate entitlement to the benefits 
sought.  This was accomplished in the February 2001 and July 
2002 decisions on the rating increase and the entitlement to 
a TDIU, the November 2001 and September 2002 statements of 
the case, and the June 2005 supplemental statement of the 
case.  In February 2003 and July 2004 letters VA explained 
the provisions of the VCAA, and together they provided the 
veteran with notice of the VCAA and explained the respective 
rights and responsibilities under the VCAA.  It was further 
noted through the foregoing documents, collectively, what was 
lacking to substantiate the claims.  The February 2003 and 
July 2004 letters to the veteran were comprehensive in their 
presentation of obligations and responsibilities as required 
under the VCAA and the September 2002 statement of the case 
and the supplemental statement of the case provided him with 
additional notice regarding the basis for the decisions, the 
evidence considered and the VCAA provisions.  Given that the 
veteran has been fully advised of his rights and 
responsibilities under the VCAA, that he has had responded to 
the VCAA notice, and that additional evidence has been 
obtained, the Board concludes that VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Finally, a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II) (withdrawing and replacing Pelegrini v. 
Principi, 17 Vet. App. 412 (2004)).  In this case, the 
initial AOJ decision on the rating increase was made before 
the veteran was notified of the VCAA.  Accordingly, the 
procedural development of this issue is inconsistent with 
Pelegrini, supra.  However, the timing of the notice does not 
alone establish any prejudice to the appellant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the veteran was 
given ample opportunity to provide additional evdience and 
effectively participate in the development of the claim.  The 
record shows he did identify evidence and the RO obtained it 
and he also provided additional relevant evidence.  
Furthermore the RO considered the rating incerase issue anew 
in July 2002 after it issued the initial VCAA letter and 
considered additional evidence.

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  
This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  From the 
language on page 1 of the July 2004 VCAA letter it 
appears to the Board that the claimant has indeed been 
notified that he should provide or identify any and all 
evidence relevant to the claims.  In this case, because 
each of the four content requirements of a VCAA notice 
has been fully satisfied, with the "fourth element" 
directly referenced in the July 2004 RO letter, the 
Board concludes that a single notice to the appellant 
precisely covered all content requirements.  He was 
invited to submit any evidence he had regarding the 
matters discussed in the respective correspondence.  
However, he did not respond with additional evidence 
after being reissued the July 2004 notice to his address 
of record.

As for the duty to assist, the RO obtained VA clinical 
records and also obtained comprehensive examinations during 
the appeal period and private treatment records.  The RO did 
not obtain the complete record from the Social Security 
Administration (SSA), but this is harmless since the Board 
accepts the veteran's statement that SSA found him disabled 
on the basis of nonservice-connected physical problems and 
his psychiatric disorder.  This will be discussed further 
below in regard to his entitlement to a TDIU.  In summary, 
the Board finds that VA has notified and assisted the 
claimant on all issues.  Adjudication of the claim may 
proceed, consistent with the VCAA.  The record demonstrates 
that remand for further action in accordance with the VCAA 
would serve no useful purpose.  See, Mayfield, supra and 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).  Having 
determined that the duty to notify and the duty to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claims on the merits.  


Analysis

Increased Rating for Schizophrenia

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Although a 
review of the recorded history of a disability is necessary 
in order to make an accurate evaluation, see 38 C.F.R. §§ 
4.2, 4.41, in a claim for increase the regulations do not 
give past medical reports precedence over current findings 
where such current findings are adequate and relevant to the 
rating issue.  See Powell v. West, 13 Vet. App. 117 (1999); 
Francisco v. Brown, 7 Vet. App. 55 (1994). 

The applicable rating criteria for veteran's schizophrenia 
appear under the General Rating Formula for Mental Disorders 
in 38 C.F.R. § 4.130, which sets forth the following scheme:

100 percent: Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

70 percent: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50 percent: Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

30 percent: Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

10 percent: Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

0 percent: A mental condition has been formally diagnosed, 
but symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  The evidence considered in determining the 
level of impairment under 38 C.F.R.  § 4.130 is not 
restricted to symptoms provided in that diagnostic code.  
Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
that diagnostic code, the appropriate, equivalent rating will 
be assigned.  See generally Mauerhan v. Principi, 16 Vet. 
App. 436 (2002). 

Under the revised criteria when evaluating a mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness." Carpenter v. Brown, 8 Vet. App.  240, 242 (1995) 
(citing American Psychiatric Association, Diagnostic And 
Statistical Manual For Mental Disorders 32 (4th ed.  1994) 
(DSM-IV)).  GAF designations or "codes" ranging between 71 
to 80 reflect that, if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument) and 
result in no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  DSM-IV at 32.  GAF codes 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Id.  Codes ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  Designations from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.  Codes ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  Id.

The 30 percent rating has been in effect since October 1995.  
The record shows that the veteran did not appeal an August 
1999 RO rating decision that continued this evaluation.  He 
supported the September 2000 claim for increase with a 
statement dated in February 2000 from a clinical 
psychologist.  The clinician stated that the veteran had 
impaired judgment and abstract thinking, disturbances of 
motivation and mood, and an inability to maintain any work 
due to paranoid schizophrenia, chronic pain syndrome, and 
depression.  

Contemporaneous VA clinical records show in June 1999 the 
veteran was alert and oriented, with normal speech and a 
stable, appropriate affect.  His mood was fairly euthymic and 
there was no evidence of psychosis.  His insight and judgment 
were characterized as fair and he displayed no suicidal or 
homicidal ideation.  The examiner reported schizoaffective 
disorder by history, currently fairly stable, and a GAF score 
of 57.  The January 2000 report was consistent with the 
previous mental status evaluation, other than noting a mildly 
irritable mood.  The examiner felt the veteran's report of 
hearing voices was somewhat questionable.  In June 2000 he 
brought his two young children to the appointment and the 
examiner noted the veteran appeared anxious and under great 
stress in attempting to cope with their behavior.  Otherwise, 
the mental status and GAF score were as reflected in the 
previous reports. 

The VA examiner in November 2000 reported related attending 
counseling sessions two times a month and appointments with a 
psychiatrist every six months for medication maintenance.  
The examiner reported the veteran had warm and positive 
family relationships.  He started his own business selling 
antiques over the Internet and his choice of work had been 
influenced by his desire to limit contact with other people.  
Reportedly he had been a truck driver for about 30 years 
until 1994.  

The examiner noted the veteran drove himself to the 
appointment.  The veteran was described as oriented in three 
spheres, and having good eye contact, intact memory and 
intellectual functioning, and rational, relevant, coherent, 
logical and goal-directed speech.  His affect was appropriate 
and his mood was mildly anxious at times, but there was no 
evidence of panic symptoms and his grooming and hygiene were 
adequate.  His attention and concentration were adequate and 
his overall memory and intellectual functioning appeared 
intact.  He denied suicidal thought, plan or history, his 
insight was limited and his judgment and impulse controls 
appeared adequate.  The examiner noted that the veteran did 
not put forth his best effort on some of the assessment tasks 
and that secondary gain issues were clearly present, 
including apparent symptom exaggeration and distortion.  The 
examiner reported the diagnosis of paranoid type 
schizophrenia, in partial remission, and a GAF score of 58.  
The examiner opined that the veteran had moderate impairment 
in social and occupational functioning and appeared competent 
to handle any benefits to which he may be entitled.

The records received from the private clinical psychologist 
noted in December 2000 that the veteran's mood was level and 
he had less suspiciousness and felt an increase in 
confidence.  In January 2001 that the veteran was unchanged. 
He was going to more auctions, which helped with his 
socialization, and that he appeared to have less paranoia.  
When he was seen the following month, it was noted VA turned 
down his request for increase, that he felt increasing 
problems, and he displayed a tense affect and was somewhat 
tangential and vague. 

The VA clinical reports show that in December 2001, during 
treatment directed to an orthopedic disability, he was 
described as alert and oriented, with no sensory or 
perceptual deficits, and no more than moderate anxiety.  A 
psychiatric assessment characterized him as calm and relaxed.  

It was reported on an April 2002 VA social and industrial 
survey that the veteran reportedly lived with his girlfriend 
and their two children.  The interviewer noted that he spoke 
in normal tones to the child that accompanied him, but 
engaged in labored breathing when talking to the social 
worker; and that the veteran was somewhat hostile during the 
interview.  The veteran related being unable to work because 
of paranoid thoughts, including thoughts that co-workers 
talked about him. Most of the veteran's presentation 
regarding an inability to work, however, was focused on his 
pain and not the effects of his schizophrenia.  He asserted 
that he did not socialize because he no longer consumed 
alcoholic beverages and that he enjoyed attending his 
children's sports events.  The veteran did not exhibit any 
signs of experiencing hallucinations or any other symptoms of 
schizophrenia and the social worker opined that the veteran 
did not appear to have experienced an increase in symptoms 
since his release from service or the previous examination.  
The clinician noted the disability was characterized as being 
in partial remission.  The interviewer stated that it did not 
appear from the record that the veteran received outpatient 
treatment or took psychotropic medication at this time, but 
that he continued to receive treatment for various physical 
conditions.   

On a VA psychiatric examination later in April 2002, it was 
noted that the veteran's claims file and medical record were 
reviewed.  The veteran stated that he had not participated in 
any psychiatric treatment for approximately one and one-half 
years, that he no longer required medication for 
schizophrenia, and that he had not noticed a difference in 
his well being since he stopped taking prescribed medication 
for schizophrenia.  The veteran did, however, complain of 
increased paranoia and difficulty sleeping.  He described his 
relationship with his girlfriend of twenty years as good and 
his relationship with his children, including a child from a 
previous marriage, as "great, super".  The veteran stated 
that he stopped working in the mid-1990's because of physical 
problems and intimated that he no longer did antique sales 
over the Internet.  The examiner reported the veteran's 
speech was normal, that his eye contact was fairly good, and 
that he was oriented in three spheres.  His thought process 
was normal with logical and goal-directed responses and his 
hygiene and grooming were adequate.  The veteran reported 
that he could not tell any difference when he took 
medication.  He did not report any hallucinations or 
obsessive-compulsive behaviors and his concentration and 
memory functions appeared to be intact.  He reported feeling 
depressed and having difficulty sleeping because he worried 
people were trying to get him.  According to the report the 
veteran's judgment and impulse control had been somewhat poor 
in the past.  The examiner's diagnosed history of paranoid 
type schizophrenia in remission and assigned a GAF score of 
65. The examiner noted that there was no evidence of 
psychotic symptoms and opined that there were no psychiatric 
problems present which would preclude employability.

The Board concludes that the record in this case does not 
present a legitimate question over the degree of disability 
manifested by service-connected psychiatric disability.  VA 
treatment records and rating examinations were supplemented 
with private clinical reports that offered additional insight 
into the veteran's disability.  However the Board must point 
out that this is a claim for increase and the most recent 
evaluation is given precedence was clearly relevant and 
adequate for rating as it was based on a current interview of 
the veteran and a review of the record.  It also contained a 
social and industrial survey.  See Powell and Francisco, both 
supra.  

Thus, based on the recent comprehensive VA evaluation, and 
contemporaneous outpatient reports, the Board concludes that 
the veteran's schizophrenia is more nearly indicative of some 
difficulty in social, occupational, or school functioning, 
but the veteran was generally functioning pretty well, and 
had some meaningful interpersonal relationships, although he 
would have difficulty in establishing and maintaining many 
social relationships.  This picture is adequately compensated 
by the 30 percent evaluation since the symptoms contemplated 
in the GAF of 65 are represented in the examples listed in 
the 30 percent evaluation criteria.  As noted previously it 
is not necessary that all the particular symptoms described 
in the rating criteria for a particular degree of disability 
be present, and it is evident from the examiner's summary 
that the level of impairment reflected by the veteran's 
presentation is more nearly approximated in the 30 percent 
evaluation.  Mauerhan, 16 Vet.  App.  at 442.    Accordingly, 
an evaluation higher than 30 percent for schizophrenia is 
denied on a schedular basis.

The next higher evaluation of 50 percent does not comport 
with the veteran's disability picture as reflected overall on 
the recent evaluation, or contemporaneous clinical reports of 
his symptoms.  He undoubtedly has appreciable occupational 
and social impairment, but he was able to maintain self-
employment and did not manifest, for example, flattened 
affect; circumstantial, circumlocutory, or stereotyped speech 
or panic attacks characteristic of reduced reliability and 
productivity.  He did not demonstrate difficulty in 
understanding complex commands, impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks) or disturbances of 
motivation and mood.  Moreover he appeared to have maintained 
effective social relationships with his children and a long-
term relationship with his girlfriend.  The level of 
functioning associated with his psychiatric disability 
clearly more nearly approximate the 30 percent rating that 
contemplates a disability where the veteran is generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  The former is shown by the 
absence of any formal treatment program for several years and 
the latter clearly reflected in the significant interpersonal 
relationships he maintains.  An extraschedular disability 
rating is warranted upon a finding that "the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321.  However, there is nothing in 
the presentation on the examinations or outpatient reports 
that would reasonably raise a question as to the 
applicability of the scheduler standards in this case.


TDIU

Regarding entitlement to a TDIU, the Board recognizes the 
established policy of VA to accord veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities a TDIU.  38 C.F.R. § 
4.16.  However, before a finding of total disability is 
appropriate there must be impairment of mind or body, which 
is sufficient to render it impossible for the average person 
to follow a substantially gainful occupation.  38 C.F.R. §§ 
3.340(a)(1), 4.15.  

Employment is that "which is ordinarily followed by the 
nondisabled to earn their livelihood with earnings common to 
the particular occupation in the community where the veteran 
resides."   Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 
(1991).  "Marginal employment shall not be considered 
substantially gainful employment."  38 C.F.R. § 4.16(a).  
Generally, "unemployability" is synonymous with inability to 
secure and follow a substantially gainful occupation.  
VAOPGCPREC 75-91.

The schedular threshold where less than total disability 
exists requires one service-connected disability ratable at 
60 percent or more.  If there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and the combined rating must be 70 percent or more.  
38 C.F.R. § 4.16(a).  A TDIU presupposes that the rating for 
the service-connected condition is less than 100%, and only 
asks for TDIU because of subjective factors that the 
objective rating does not consider.  Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, the Board cannot overlook the level of 
education he completed, his professional training and 
employment history.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.  Here the veteran does not meet the 
threshold for schedular consideration since the service-
connected disability rating is 30 percent.  

The veteran reported working long term as a truck driver 
until the early 1990's when he reported being too disabled to 
work.  Thereafter he began a self-employed antiques sales 
business over the Internet.  The VA examiner in 2002 did not 
find that the service-connected psychiatric disorder 
interfered with employment.  The veteran told the VA examiner 
in November 2000 that he received SSA disability for both 
physical and psychiatric problems and he told the examiner in 
2002 that he had received SSA benefits for about six years.  
Thus, nonservice-connected disability was a factor in the SSA 
determination.  His physical problems, which are referenced 
in the VA records, undoubtedly would compromise the range of 
jobs available to him at some exertional levels.  It is 
relevant to note that the VA examiner in 2002 opined that the 
psychiatric disability at present would not preclude 
employability.  In fact the examinations consistently report 
schizophrenia as being in some level of remission.

After review of the record, the Board is unable to find that 
the veteran's service-connected disability renders him unable 
to secure or maintain substantially gainful employment.  His 
service-connected disability and its impact on his 
employability was discussed in recent VA medical examination 
which the Board finds is entitled to substantial probative 
weight against the claim for a TDIU.  

Here, although the veteran contends that his service-
connected psychiatric disability renders him to be unable to 
be employed, the Board finds substantial probative weight 
against the claim in the recent VA examination and the 
reported SSA determination.  The recent VA examiner did not 
find the psychiatric disability being evaluated sufficient to 
render the veteran unemployable.  In addition, the SSA 
determination, which the Board accepts based on the veteran's 
presentation, did not find that the psychiatric disability 
alone would prevent all substantially gainful employment.  
Furthermore, the veteran recently reported that he was able 
to engage in sedentary work in front of a computer, which is 
evidence tending to show that he could perform a sedentary 
occupation that utilized his skills, his psychiatric 
disability notwithstanding.  

The Board notes that the veteran is not service connected for 
physical disabilities that are noted as having been 
determinative in the adjudication of his SSA claim.  Although 
as discussed previously the SSA records were not obtained, it 
is clear his psychiatric disorder was not the sole disability 
considered in supporting the SSA determination.  Furthermore, 
the TDIU claim is a claim for increase so the current reports 
directed to employability are given precedence over remote 
SSA records where as here the current reports are adequate 
and relevant to the rating issue.  There is no absolute 
requirement to secure all SSA documents in the first 
instance.  The Board has not ignored the SSA determination 
and has accepted the veteran's presentation of its 
conclusions.  Furthermore the Board has explained the reasons 
for not accepting its conclusions as determinative in this 
case.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372 
(1992) (citing Collier v. Derwinski, 1 Vet. App. 413, 417 
(1991)). 

In summary, the recent VA examination offered no support to 
the VA TDIU claim.  It assessed the impact of service-
connected disability on employability and did not conclude 
his disability would render him unemployable after 
considering limitations that might exist.  This medical 
opinion appears to have been based upon a consideration of 
the pertinent record and is entitled to substantial weight in 
view of the thoroughness of the evaluation.  Struck v. Brown, 
9 Vet. App. 145, 155 (1996); Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  As with any piece of evidence, the credibility 
and weight to be attached to these opinions is an 
adjudication determination.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  

The determinative evidence as discussed herein supports the 
proposition that he is not unemployable solely due to his 
service-connected disability.  Viewed objectively, it 
preponderates against the claim.  In this case the relevant 
criterion of section 4.16(b) provides that a TDIU claimant be 
unable to secure and follow a substantially gainful 
occupation on account of service-connected disabilities. 
However, the weight of the evidence shows the 
unemployability, if present, is more likely the result of 
nonservice-connected disability.  See, for example, Gleicher 
v. Derwinski, 2 Vet. App. 26, 28 (1991).  Because the 
evidence does not show that a service-connected disability 
renders him unemployable, there is no basis to support an 
extraschedular TDIU rating.  The benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim for a TDIU.  See Gilbert, 
supra.


ORDER

Entitlement to a disability evaluation in excess of 30 
percent for schizophrenia is denied.

Entitlement to a TDIU is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


